Citation Nr: 1811973	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating higher than 50 percent for post-traumatic stress disorder (PTSD) with major depressive disorder from May 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1996 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA. In October 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.

This matter was last before the Board in July 2016, at which time it was remanded for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with major depressive disorder has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD from May 29, 2009, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Increased Rating

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. The rating criteria provide a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition. The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Service connection for PTSD was granted in an April 2000 rating decision, with a 50 percent rating, effective from December 1998. A claim for an increased rating was received on May 29, 2009.

The Veteran underwent an examination by a private psychiatrist, Dr. R. Z., in May 2012. The Veteran reported that he was severely depressed and had trouble sleeping. He further reported that he could not get along with his wife due to his irritability, and that he was verbally abusive to her. The Veteran also reported that he isolated himself and avoided social interaction due to his anxiety and inability to concentrate. The Veteran denied any homicidal ideation, but reported that he thinks about suicide and has made an attempt to commit suicide once in the past.

Dr. R. Z. reviewed the Veteran's claim file in connection with the May 2012 examination. He reported that the Veteran presented underdressed and disheveled. He further noted that the Veteran suffered memory loss and had issues completing a short questionnaire. Dr. R. Z. also reported that the Veteran was delusional and often became irritable and easily loses his temper. Ultimately, he opined that the Veteran was totally disabled from a psychiatric standpoint due to severe depression, anxiety disorder, panic disorder, and PTSD. In his rationale, Dr. R. Z. stated that the Veteran was unable to work in any capacity as he suffered from poor memory, poor concentration, lethargy, irritability, flashbacks, and severe anxiety.

The Veteran also had a VA examination in April 2016. The Veteran reported that he had been homeless since separating from his wife two years earlier. He further reported that he suffers from paranoia, which results in him isolating himself from others. He reported having flashbacks of the traumatic injury that ultimately resulted in his premature separation from the United States Marine Corps. The Veteran further reported feeling angry and hearing voices telling him to hurt others. In addition, the Veteran stated that he gets into verbal altercations with people he comes in contact with. With regard to occupational function, the Veteran reported that much of his depression stems from his inability to work, as a result of his service-connected injuries. At the time of the examination, the Veteran denied any suicidal ideations. 

The examiner noted that that the Veteran's PTSD and depressive disorder symptoms were manifested by depressed mood, suspiciousness, chronic sleep impairment, memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting. Additionally the examiner noted that the Veteran suffered from persistent delusions or hallucinations, he neglected personal appearance and hygiene, and lacked the ability to perform activities of daily living. Ultimately, the examiner opined that the Veteran has total occupational and social impairment due to his PTSD and major depressive disorder. The examiner did not assign a GAF score.

The Veteran also testified in a videoconference Board hearing in October 2016. In addition to the testimony the Veteran provided that was consistent with that of the previously discussed examinations, the Veteran also testified that he had suicidal and homicidal ideations. 

Significantly, both examinations noted disrupted functional abilities in most areas and noted that the Veteran struggled to perform daily activities. Additionally, both examiners found that the Veteran suffered from delusions and  memory loss.  During the pendency of the appeal, the Veteran's PTSD with major depressive disorder has also manifested itself in both homicidal and suicidal ideations. Both the private and VA examiner opined that the Veteran was totally disabled to the extent that he could not function properly in a worklike or social environment. 

As for the period prior to May 2012, the Board believes that the Veteran should be afforded all reasonable doubt in his favor. During the May 2012 examination, the Veteran reported being homeless numerous times over previous years due to his strained relationship with his wife; as a result of his irritability. The examiner also noted that the Veteran had been hospitalized in VA psychiatric facilities on multiple occasions prior to said examination. Furthermore, the Veteran's accounts of a suicide attempt and instances of suicidal ideation predate the May 2012 examination. 

Based on the foregoing, given the evidence regarding the severity of the Veteran's PTSD with major depressive disorder symptomatology that has been determined by both private and VA examiners, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire period on appeal, the Veteran's PTSD with major depressive disorder manifests in symptoms more closely approximating total occupational and social impairment. 38 C.F.R. §§ 4.7, 4.130, DC 9411. Accordingly, the criteria for a schedular rating of 100 percent for PTSD under Diagnostic Code 9411 have been met throughout the pendency of the appeal from May 29, 2009. 38 C.F.R. §§ 3.102, 4.3, 4.130 (2017). See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran's service-connected PTSD with major depressive disorder warrants a 100 percent rating from May 29, 2009 forward, the matter of an extraschedular rating and/or TDIU is moot. See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2017).


ORDER

A 100 percent rating is granted for PTSD from May 29, 2009, subject to regulations governing the payment of monetary benefits.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


